MEMORANDUM **
Maihen Singh, his wife, Arana Devi Singh, and their adult children, Atendrá Singh and Nileshni Devi Singh, natives and citizens of Fiji, petition for review of the Board of Immigration Appeals’ (“BIA”) decision affirming an Immigration Judge’s (“IJ”) order denying them application for asylum, withholding of deportation and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. See Sotelo v. Gonzales, 430 F.3d 968, 970 (9th Cir.2005) (treating petitions formerly brought under the IIRIRA’s transitional rules as being filed under the permanent provisions of 8 U.S.C. § 1252 as required by § 106(d) of the REAL ID Act of 2005, Pub.L. No. 109-13,119 Stat. 231, 311 (2005)).
Where, as here, it is unclear whether the BIA conducted a de novo review, we may “look to the IJ’s oral decision as a guide to what lay behind the BIA’s conclusion.” Avetova-Elisseva v. INS, 213 F.3d 1192, 1197 (9th Cir.2000). We review for substantial evidence, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), and we deny the petition.
The IJ and BIA offered specific, cogent reasons for the adverse credibility determination that are supported by substantial evidence and go to the heart of the petitioners’ claim. See id. at 1043. Accordingly, we deny their asylum claim.
Because the record does not compel the conclusion that petitioners were credible, they have not established eligibility for *596withholding of removal. See Fisher v. INS, 79 F.3d 955, 961 (9th Cir.1996).
We reject petitioners’ contentions that they were denied a full and fair hearing because the IJ was biased. The record indicates that petitioners were not prevented from reasonably presenting their case. Cf. Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000).
Because petitioners’ CAT claim is based on the same testimony that the IJ and BIA found not credible, and they point to no other evidence that the IJ and BIA should have considered in making the CAT determination, the CAT claim also fails. See Farah v. Ashcroft, 348 F.3d 1153, 1157 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.